DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s substitute specification filed on 4/27/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,478,349 and 1-11 of US Patent No. 10,898,349.   The correspondence between pending claims and patented claims are set forth in the table below.  
Current Application
Patent 10,898,392
Patent 10,478,349
Claim 1
Claims 10-11
Claim 1
Claim 2
Claim 2
Claim 2
Claim 3
Claim 3
Claim 3
Claim 4
Claim 4
Claim 4
Claim 5
SPEC
Claim 5
Claim 6
Claim 6
Claim 6
Claim 7
Claim 7
Claim 7
Claim 8
Claim 8
Claim 8
Claim 9
Claim 9
Claim 9
Claim 10 
Claim 9
Claim 8
Claim 11
SPEC
SPEC
Claim 13
SPEC
SPEC
Claim 15
SPEC
SPEC
Claim 16
SPEC
SPEC
Claim 17
Claim 5
SPEC
Claim 18
Claim 5
SPEC





Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the current claims are fully encompassed by the patented claim
Pending claim 1 differs from ‘898 patented claim 1 in that it recites a pad and conductive threads.  Patented claim 1 recites an absorbent element in general and conductive elements in general.  Patented claims 10 and 11 of the ‘898 patent recite a specific element in the form of a thread and an absorbent element in the form of a pad.   Pending claim 1 differs (is broader) than patented claim 1 of ‘349, however ‘349 encompasses all of the pending claim elements and would read on the claim.  Claims 11-18, although not identical to the patented claims, would be obvious in light of the patented disclosures as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US 2006/0244614) in view of Woodbury et al. (9,719,951).  Long discloses  an absorbent article for body capable of being used as a pad for a bed comprising: a first conductive thread (100) and a second conductive thread (102) wherein the first and second conductive threads form an open circuit under dry conditions and wherein said open circuit is completed in the presence of a moisture insult causing an alarm (see paragraph [0019]) indicating the presence of said insult.  The threads are incorporated within a pad (20).  The pad has an adhesive backing, in the form of adhesive laminate (see paragraph [009]) used between layers of the pad.   Paragraph [0061] discloses how the conductive elements can be positioned within any layer (40), (44) or (42) of the pad. The article may further comprise a moisture barrier layer (see last line of paragraph [0093]). The alarm may be transmitted to a caregiver or attendant (see paragraph [0003]).  The alarms is visual of audible (see paragraph [0003]).  The signal is transmitted to a remote device in the form of a receiver (see paragraph {0018]).  The moisture insult can be urine.  A first metal attachment means (120) is provided on the first thread and a second metal attachment means (122) is provided on a second thread.  The first and second attachment means provide a conductive platform configured to allow power to be supplied to the open circuit from device (110).  Long discloses all claimed elements with the exception of positioning the first conductive layer within one layer and the second conductive layer within a second layer.  
Woodbury et al. teaches a method and apparatus of moisture detection.  He teaches a variety of different configurations of conductive elements, including a configuration, shown in Figure 6, demonstrating conductive elements (630)(640)(650) formed at different depths or layers within article (600).  The threads are spaced parallel from one another.
It would have been obvious to one of ordinary skill in the art to position the conductive thread (100) at a position between outer layer (40) and absorbent article (44) and conductive thread (102) between absorbent article (44) and liner (42), which would constitute first and second absorbent layers.  Such positioning helps better indicated absorption INTO the article as opposed to moisture spread along a surface of the article which is informative to a caregiver about the extent of the moisture insult.  With respect to claim 5, positioning the conductive elements as taught by Woodbury would result in conductive threads that do not contact each other when the pad is wrinkled or folded because they have an intervening structure (620) there between.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US 2006/0244614) in view of Woodbury et al. (9,719,951) in further view of Charna (US 2018/0049926).  As disclosed, Long, as modified, discloses all claimed elements with the exception of a remote device in the form of a smart phone or IP network.  Charna teaches a smart phone (see paragraph [0043]) that serves as a receiver of a signal in a wetness detecting system, wherein the smart phone is monitored by a caregiver.  It would have been obvious to one of ordinary skill in the art to use a smart phone as taught by Charna as the remote receiver disclosed by Long since such a device is readily available and easily transported for the user of the care-giver.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US 2006/0244614) in view of Woodbury et al. (9,719,951) in further view of Mihali et al. (US 2018/0055697).  As disclosed above, Long, as modified, discloses all claimed elements with the exception of an A/C power source.  Mihali et al. teaches the use of an a/c power source for a moisture detection system.  It would have been obvious to one of ordinary skill in the art to use A/C power taught by Mihali to power the device disclosed by Long as modified since A/C power is readily available and one of a small finite number of power sources available in a care facility where such devices most likely would be used.

Claim 10 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US 2006/0244614) in view of Woodbury et al. (9,719,951) in view of Charna (US 2018/0049926) and in further view of Mihali et al. (US 2018/0055697).  As disclosed above, Long, as modified, discloses all claimed elements with the exception of an A/C power source.  Mihali et al. teaches the use of an a/c power source for a moisture detection system.  It would have been obvious to one of ordinary skill in the art to use A/C power taught by Mihali to power the device disclosed by Long as modified since A/C power is readily available and one of a small finite number of power sources available in a care facility where such devices most likely would be used.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long US 2006/0244614) in view of Woodbury et al. (9,719,951) in further view of Curran et al. (9,314,381). 	Long, as modified, discloses all claimed elements with the exception of the pad being reusable. Curran teaches providing a moisture detection system in the form of a pad capable of being reused.  It would have been obvious to format the Long device in the form of a reusable pad element as opposed to the wearable configuration disclosed by Long since such a configuration would be more applicable for bed confined users and more environmentally friendly cutting down on household waste.

Response to Amendment
Applicant’s amendment has been considered in its entirety.  Remaining issues are detailed above.
Applicant’s cancellation of claims 12 and 14 negates at previously recited 112 rejection of these claims.
Applicant contends that the amendments to the claims overcome the double patenting rejection.  The Examiner contends that the patented claims continue to require each of the claim limitations of the instant application.  The correspondence between the pending claims in the instant application and the patented claims is set forth in the above chart.  Patent claim 1 of  ‘349 recites “a first metal attachment means” and a “second metal attachment means” and a “conductive platform”. Patent claim 1 of ‘392 recites a “first metal connector” and a “second metal connector” and a conductive platform.  The Examiner maintains the double patenting rejection since the amended text is also covered in the patented claims.
Applicant’s substitute specification has been entered.
Applicant argues that the prior art fails to disclose first and second attachment means which are configured to form a conductive platform for powering the open circuit.  The Examiner explains how such first and second attachment means for power the circuit are indeed disclosed by Long in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636